Citation Nr: 0407872	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for degenerative disease of 
multiple joints, both on a direct and secondary basis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1957 to 
June 1959. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim seeking 
entitlement to service connection for degenerative joint 
disease as secondary to hearing loss.  

In March 2002, the Board denied the veteran's claim for 
degenerative disease of multiple joints, both on a direct and 
secondary basis.  The veteran appealed his claim to the 
United States Court of Appeals for Veterans Claims (Court) , 
and in October 2002 the Court remanded the veteran's claim to 
the Board, which remanded the veteran's claim to the RO in 
June 2003.  


FINDINGS OF FACT

1.  The veteran developed his degenerative disease of 
multiple joints, to include the knees, hips, shoulders, 
ankles, and low back many years after service.

2.  The veteran's degenerative disease of multiple joints, to 
include the knees, hips, shoulders, ankles, and low back are 
not related to his service-connected hearing loss.  


CONCLUSION OF LAW

Degenerative disease of multiple joints, to include the 
knees, hips, shoulders, ankles, and low back was not incurred 
in service, and are not proximately due to the veteran's 
service-connected hearing loss.  38 U.S.C.A. § §1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) , 3.310 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On the veteran's June 1956 marriage certificate, he reported 
his usual occupation as a truck driver for a coal company.  

Service medical records show that the veteran was seen in 
March 1959 after injuring the tip of his left fifth finger 
playing softball.  At separation, his upper extremities, 
feet, lower extremities, and spine were all evaluated as 
normal.  

On the veteran's DD-214, it was reported that the highest 
civilian education level he had attained was 8 years of 
elementary school.  

In a November 1960 rating decision, the veteran was granted 
service connection for deafness and assigned a noncompensable 
rating.  

At a June 1970 VA examination, the veteran reported that from 
the time of discharge to May 1960, he worked at Standard 
Station as an attendant, and that from May 1960 to the 
present, he worked in a construction company as a laborer.  
His monthly wages were $235 as a laborer and $175 as an 
attendant.  

In a March 1976 rating decision, the RO increased the 
veteran's rating for hearing loss to 10 percent.

At a March 1982 VA examination, the veteran reported working 
for a lumber company as a yard foreman since June 1970, 
making $1040 gross.  

Dr. C. B. wrote a letter in August 1983 in which he wrote 
that the veteran had severe degenerative arthritic changes in 
the lower lumbar area of the spine, and would need to be 
doing work with minimal bending and lifting from now on.  

In a February 1984 income statement, the veteran claimed that 
he had worked for the Washington Standard Lumber Company in 
the last year as a yard foreman and salesman, and had earned 
over $12,000.  

At an April 1984 VA examination, the veteran wrote that from 
1965 to 1970, he had worked as a front end alignment 
specialist for Mills Rambler.  

In a June 1986 letter, Dr. C. B. wrote that the veteran was 
unable to work due to severe arthritis of the spine and 
various other joints.  

In a November 1986 rating decision, the Board granted service 
connection for tinnitus.  

The veteran submitted a statement in May 1996.  He testified 
that he could not get a desk job or a job answering the phone 
when he got out of the military because of his hearing 
problems.  He stated that he went from working as a gas 
station attendant to garage mechanic to working in 
construction to working in a lumber yard for about 15 years.  
He described problems with his hearing at the lumber yard.  

Copies of VA treatment records and treatment records from the 
Washington Medical Clinic were submitted from 1998 to 1999, 
showing treatment for arthritis.  

The veteran submitted a statement received in August 1999.  
He testified that when he got out of the Army in 1959, people 
thought he was stupid because of his poor hearing.  

The veteran submitted a claim for TDIU in August 1999.  He 
wrote that he last worked full time in July 1983.  He wrote 
that he worked for Steele Lumber Inc. from June 1970 to 
November 1983, but that the place was no longer there, and 
had been torn down.  

Private treatment records from July to October 1999 show that 
the veteran was seen for his arthritis.  

The veteran underwent a VA examination in October 1999.  The 
examiner noted that the veteran worked as a mason, a gas 
station attendant, and for a long time as a mechanic in a 
garage.  Under assessment, the examiner wrote degenerative 
arthritis, and indicated that the veteran had had a 
significant history of multiple arthropathies secondary to 
degenerative joint disease.  

Social Security Administration (SSA) records were submitted 
in November 1999.  The veteran was allowed benefits in June 
1986 due to very severe degenerative arthritis of the lumbar 
spine, and moderately severe arthritis of the cervical spine, 
shoulders, hips, knees, ankles, and feet.  

In a March 2000 opinion, the business manager at the VA 
Central Iowa Health Care System wrote that because of the 
veteran's hearing, he had "been impaired into doing office 
work" and needed to do a substantial amount of manual labor.  
It was noted that because of the amount of manual labor he 
had done, the veteran had substantial problems with 
degenerative joint disease that had continued to progress.  
It was opined that the veteran was totally unemployable.  

In a May 2000 opinion, a VA osteopath/neurologist opined that 
the veteran's degenerative joint disease was related to his 
hearing loss and tinnitus.  She wrote that the veteran had 
severe degenerative disease of the knees, shoulders, and 
spine.  

VA Medical Center treatment records were submitted from March 
to June 2000 showing that the veteran continued to be treated 
for shoulder pain and for degenerative joint disease in his 
back.  

The veteran underwent a VA examination for his spine in 
August 2000.  Under impression, the examiner wrote chronic 
cervical degeneration with facet hypertrophy producing 
neuroforamen narrowing and cervical radiculopathy producing 
atrophy of the right deltoid and weakness of the right biceps 
muscles, and moderate degenerative changes of the lumbar 
spine without evidence of nerve root entrapment.  

After reviewing the veteran's work history, the examiner 
wrote that at one time the veteran chose a higher paying job 
as a mechanic rather than the more sedentary button factory.  
The examiner commented that the veteran lacked the education 
for most sedentary type occupations that would pay as well as 
the construction work or other heavy labor jobs he had.  The 
examiner commented that it was highly unlikely that the 
veteran's hearing loss forced him into the life of heavy 
labor which contributed to the degenerative changes of his 
spinal regions.  The examiner concluded that it was much more 
likely that the veteran's lack of education forced these 
occupational choices.  

The veteran underwent a VA examination for his joints in 
August 2000.  Under impression, the examiner wrote that the 
veteran's degenerative changes of the knees and left shoulder 
were consistent with his age and commonly seen in patients 
who had labored throughout their life.  The examiner noted 
that the veteran had an 8th grade education and later got a 
GED.  It was noted that prior to entry into the military, the 
veteran worked in a button factory, and that on return from 
the military, he worked as a gas station attendant, and then 
a construction job.  It was noted that the veteran then 
returned to the button factory, but elected to leave that for 
a better paying job as a mechanic.  The examiner further 
observed that the veteran later worked in a lumbar yard for 
14 years.  At the time of the examination, the veteran was 
wearing a hearing aid.  

In conclusion, the examiner noted that at one time, the 
veteran chose a higher paying job as a mechanic rather than 
the more sedentary button factory job.  The examiner further 
noted that the veteran lacked the education for most 
sedentary type occupations that would pay as well as the 
construction work or other heavy labor jobs he had.  The 
examiner observed that it was highly unlikely that the 
veteran's hearing loss forced him into the life of heavy 
labor which contributed to the degenerative changes of the 
above mentioned joints.  It was more likely according to the 
examiner the veteran's lack of education that forced these 
occupational choices.  

VA Medical Center treatment records were submitted from 
September 2000 showing that the veteran was being treated for 
diffuse degenerative joint disease.  

The veteran submitted a claim for a TDIU in December 2000.  
He wrote that he worked for the United Presbyterian Rest Home 
from March 1984 to November 1986 doing clean-up and 
maintenance, working 12-13 hours per week.  

In a December 2000 opinion, the osteopath R. P. opined that 
the veteran's degenerative joint disease was service related 
to service connected loss of hearing making the veteran's 
only options for employment to be in heavy labor.  She wrote 
that the veteran had cervical disease, severe shoulder and 
knee problems, and very bad degenerative disease of the 
lumbar spine, and that his family history was negative for 
arthritis.  

The veteran submitted a statement dated December 2000.  He 
described an incident in service where he almost froze to 
death in a tank.  

In January 2001, a VA neurologist opined that the veteran's 
condition of degenerative joint disease definitely had a 
relationship to his service experience.  She wrote that the 
veteran had to labor under extremely cold temperatures and 
sleep inside of unheated tanks.  She added that the veteran 
had hearing loss secondary to his service experience and was 
unable to qualify for less labor intensive jobs because of 
this loss.  

A buddy statement was submitted in January 2001 where the 
veteran's friend from service verified the veteran's account 
of the freezing night in Germany.  

In a February 2001 opinion, the owner/manager of physical 
therapy services wrote that the veteran had been treated in 
her physical therapy clinic for about 3 years for a number of 
problems that had affected his shoulders, neck, upper back, 
hips, and both knees.  

The veteran submitted a statement dated March 2001.  He 
described injuring his left leg, knee, and hip playing 
baseball in the summer of 1958.  He wrote that this should be 
in his records.  He described working a couple of different 
jobs, before returning in 1961 to the button factory he had 
been working at.  He wrote that when he went to the button 
factory the second time, his back would hurt from sweeping, 
but that it did not hurt when he worked there the first time.  
He wrote that he left the button factory because they were 
going to close eventually.  He stated that he worked for a 
mechanic after that, and that his knees, arms, and shoulders 
hurt.  He wrote that all of the doctors who saw him back then 
were either deceased or had moved away.  He described working 
in a lumber yard from 1970 to 1984.  He wrote that one of the 
doctors in the 1970s and 1980s was deceased, and that the 
other one, Dr. C. B., with the Mercy-Kalona Family Practice 
Clinic, was retired.  

The veteran's brother submitted a statement dated April 2001 
wherein he wrote that he and his brother worked in a button 
factory prior to the veteran's going into the Army.  

In April 2001, the veteran submitted private treatment 
records from the 1980s showing that the veteran was seen for 
arthritis of the spine.  

The veteran was afforded a hearing before the RO in July 
2001, a transcript of which has been associated with the 
claims folder.  He testified that there were not many office 
jobs in Iowa unless you managed to work in a factory.  He 
stated that he did not finish high school mainly to support 
his family.  He testified that he hurt his knees in service 
playing baseball, after falling in a tank rut.  He described 
a night of extreme cold when he had to stay in a tank 
overnight.  He described working in a button factory starting 
in about 1961, and indicated that he had problems with his 
back on that job.  He testified that he had seen a number of 
doctors for his back but that they were either deceased or no 
longer practicing.  He testified that his lack of education 
did not cause his arthritis.  He wrote that his brother had 
the same amount of schooling that he did, and worked just as 
hard as he did, and did not have any joint problems.  

In July 2001, the physician assistant who saw the veteran in 
August 2000 commented that it was highly unlikely that the 
relatively short experiences of heavy labor might have 
experienced in the military compared to decades of heavy work 
as a civilian, were the direct cause of the degenerative 
joint disease changes now present.  The examiner commented 
that degenerative changes were usually secondary to 
relatively high velocity/energy injuries or to chronic 
repetitive microtraumas over many years of heavy work.  

Regarding cold exposure, the examiner wrote that while 
arthropathies had been known to develop in the distal 
extremities after exposure, it would require an extreme cold 
exposure to produce degenerative changes of the more central 
joints.  The examiner wrote that such an exposure would not 
be expected in the 30 degree weather suggested in the 
veterans' letters.  The examiner concluded that if the 
veteran had experienced a cold exposure sufficient to affect 
the central girdles there should have been massive changes to 
the more distal limbs and none were noted.  

The veteran was afforded a video hearing before a Board 
member in December 2001, a transcript of which has been 
associated with the claims folder.  The veteran stated that 
most jobs in small town Iowa were manual labor when he was 
growing up.  He testified that he got his GED in 1980 or 
1981, and that he was a tank commander in service.  The 
veteran testified that immediately after service, he started 
working at a coal yard delivering coal, but that it was not 
high intensive manual labor since he was actually driving the 
truck.  He stated that later on he went to work at a button 
factory, as he had done before service.  He described an 
incident in service where he had to sleep in his tank when it 
was very cold outside.  He stated that he had problems with 
his back after service, but the doctors he saw were all 
deceased or had moved away.  

L.E., a family nurse practitioner, submitted a letter dated 
February 2003.  She wrote that she had known the veteran 
since 1968 when she first stared working for Dr. C.B., and 
Dr. D.S.  She wrote that she had records of the veteran's 
hearing loss dating back to 1975.  She wrote that the note in 
1975 states that the veteran had been diagnosed with hearing 
loss 16 years prior to that from when he was in service.  She 
wrote that currently she continued to see the veteran as a 
regular patient, and that because of the veteran's hearing 
loss, he was unable to obtain a desk job, requiring him to 
have manual labor jobs which resulted in his disability with 
arthritis of his spine.  


Analysis

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In July 2003 the RO sent the appellant and his attorney a 
VCAA letter.  In said letter, the RO explained what evidence 
and information was necessary to substantiate the claim.  He 
was told, for example, that he needed to provide enough 
information about his records to enable VA to obtain them 
from the person or agency that has them.  Regarding the 
evidence needed to substantiate the claim, he was told that, 
to support the claim, he neeeded to show an injury or disease 
in service, a current disability, and a relationship between 
the current disability and the disease or injury in service.  

In the letter of July 2003, the RO also explained to the 
veteran what portion of the required evidence and information 
would be obtained by VA.  Specifially, the RO notified the 
veteran that VA had already received a VA examination report 
and treatment records from a VA medical center.  The veteran 
was also informed that VA would take responsibility for 
obtaining relevant records from Federal agencies, and that VA 
would make reasonable efforts to obtain relevant records not 
held by Federal agencies, such as records from State or local 
governments, private doctors and hospitals, or former 
employers.

Regarding the portion of the necessary evidence and 
information the veteran needed to provide, the RO, in the 
letter of July 2003, explained that there was still evidence 
and information VA needed from the veteran.  The RO noted 
that the veteran needed to provide evidence in the form of 
treatment records that would help VA determine the current 
severity of his service-connected degenerative joint disease.  
The RO also told the veteran he needed to provide information 
to enable VA to request relevant evidence.

Finally, the VA letter of July 2003 included a general 
request to the veteran to provide any relevant information he 
was aware of: specifically, the letter informed the veteran 
that it was his responsibility to make sure VA received all 
requested records not in the possession of a Federal 
department or agency.

In short, the RO has informed the appellant and his ttorney 
which information and evidence that the appellant was to 
provide to VA and which information and evidence that the VA 
would attempt to obtain on behalf of the appellant.    
38 C.F.R. § 3.159 (b) (2003); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior to 
the initial unfavorable decision of the agency of original 
jurisdiction.   See Pelegrini v. Principi,17 Vet.App. 412 
(2004).  However, it is also pointed out that in the 
Pelegrini decision, the Court implicitly determined that such 
notice was not necessary if it could be shown that lack of 
such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in November 2000, it is determined that he is not 
prejudiced by such failure.  The claim has been under 
development for several years, and, during that period, the 
veteran and his attorney have been provided with notice of 
the requirements to substantiate the claim and they have had 
ample opportunity to respond with information and argument 
after receiving such notice.  Following remand from the Court 
and the Board, as outlined above, the RO sent the veteran and 
his attorney an explanation of what was needed to 
substantiate the claim.   The letter was sent in July 2003, 
and in December 2003, or after the veteran and his attorney 
had approximately seven months in which to respond, the RO 
re-adjucated the claim and sent them a supplemental statement 
of the case.  In view of the long development of the claim 
and the re-adjudication of the calim in December 2003, the 
veteran and his attorney were provided with fair process.  
Furthermore, at his December 2001 hearing, the veteran stated 
that all of his treatment was being provided by VA, the 
records of which are contained in the claims folder.  There 
are no outstanding records to obtain.  Therefore, for all of 
the aforementioned reasons, it is determined that the veteran 
was not prejudiced by the timing of the notices contained in 
the July 2003 VCAA letter: the veteran and his attorney were 
provided with an adequate opportunity to be heard after the 
notices were given.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted for certain chronic 
diseases, including arthritis, if it manifests itself to a 
compensable degree within one year of leaving service.  
38 C.F.R. §§ 3.307, 3.309 (a) (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2003).  

The veteran presents two theories of entitlement regarding 
how he contracted degenerative arthritis of the knees, hips, 
shoulders, ankles, and low back.  First, he contends that his 
arthritis is due to incidents in service.  Regarding such 
incidents in service, he contends that he was exposed to 
extreme cold while participating in exercises in a tank, and 
also that he hurt his knees after playing baseball.  The 
veteran's second theory is based on a chain of causation.  He 
contends that, because he has a service-connected hearing 
disability, he has had to work at physically demanding jobs, 
and that the physically demanding jobs have caused his 
arthritis in multiple joints.  

Regarding the veteran's first contention, the service medical 
records are silent about any treatment for the knees, hips, 
shoulders, ankles, or low back.  They do not show treatment 
of the knees after a baseball or softball injury - they show 
only that the veteran was seen in March 1959 after injuring 
the tip of his left fifth finger playing softball.  At 
separation, the veteran's upper extremities, feet, lower 
extremities, and spine were all evaluated as normal.  

It is true that a VA neurologist opined in January 2001 that 
the veteran's degenerative joint disease definitely had a 
relationship to his service experience, in that the veteran 
had to labor under extremely cold temperatures and sleep 
inside of unheated tanks.  However, in July 2001, a VA 
examiner commented that it was highly unlikely that either 
the heavy labor in service or the exposure to cold in service 
were the direct cause of the veteran's degenerative joint 
disease.  The examiner wrote that degenerative changes were 
usually secondary to relatively high velocity/energy injuries 
or to chronic repetitive microtraumas over many, many years 
of heavy work, and that if the veteran had experienced a cold 
exposure sufficient to affect the central girdles there 
should have been massive changes to the more distal limbs and 
none were noted.  

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

It is determined that the July 2001 opinion is more 
persuasive than the January 2001 opinion.  For one thing, it 
is much more detailed.  The July 2001 examiner gives reasons 
why the degenerative changes were not related to heavy labor 
or exposure to cold, whereas the January 2001 opinion is 
merely conclusory.  Also, the January 2001 opinion was 
prepared by the same person who stated in May 2000 that the 
veteran's degenerative changes were due to hearing loss and 
tinnitus.  The examiner never clearly states how the 
degenerative changes could be due to both events (exposure to 
cold as well as to hearing loss and tinnitus).  For these 
reasons, the July 2001 opinion is determined to be more 
persuasive than the January 2001 opinion, and it is 
determined that the veteran's degenerative joint disease of 
multiple joints is not due to injuries in service.  It is not 
due to either exposure to cold in service, or to playing 
baseball in service.  

Regarding the veteran's second contention that his arthritis 
is secondarily related to his service-connected hearing loss, 
there are favorable opinions in support of this theory.  In 
May 2000, a VA osteopath/neurologist opined that the 
veteran's degenerative joint disease was related to his 
hearing loss and tinnitus.  In March 2000, the business 
manager from the VA Central Iowa Health Care System wrote 
that the veteran had been impaired from doing office work 
because of his hearing, and that he had to do manual labor, 
which had caused his degenerative joint disease.  In December 
2000, the osteopath R. P. opined that the veteran's 
degenerative joint disease was related to his hearing loss, 
since it made the veteran's only options for employment to be 
in heavy labor.  In February 2003, the family nurse 
practitioner L. E. wrote that because of the veteran's 
hearing loss he was unable to get a desk job, requiring him 
to have manual labor jobs which resulted in his arthritis.  

However, in an opinion contrary to the veteran's theory, a VA 
examiner opined in August 2000 that it was highly unlikely 
that the veteran's hearing loss forced him into a life of 
heavy labor which contributed to his degenerative arthritis.  
The examiner commented that the veteran left the fairly 
sedentary job of working at a button factory after service 
for a higher paying job as a mechanic, and concluded that it 
was more likely that the veteran's lack of education forced 
the veteran's occupational choices.  

It is determined that the August 2000 opinion is the most 
persuasive of the above-cited opinions.  The March 2000 
opinion is discounted because it is not clear if the person 
who prepared the opinion (business manager) is a medical 
professional.  The May 2000 opinion is discounted because it 
was made by the same person who made the January 2001 opinion 
opining that the veteran's degenerative joint disease had a 
relationship to his service experience.  As noted in the 
discussion regarding the veteran's first theory, the examiner 
never clearly states how the degenerative changes could be 
due to both seemingly different events (exposure to cold in 
service and hearing loss and tinnitus).  

The December 2000 opinion is perfunctory in that the examiner 
merely states that the degenerative joint disease is related 
to loss of hearing making the veteran's only options for 
employment to be in heavy labor.  The February 2003 opinion 
is also perfunctory in that it merely states that the veteran 
could not get a desk job because of his hearing loss, which 
resulted in his having to work in manual labor jobs, which 
resulted in his arthritis.  

The August 2000 opinion is the most detailed of the above 
cited opinions (the opinion runs through the veteran's labor 
history after service) and gives reasons for its conclusion 
that the veteran's hearing loss did not force him into a life 
of heavy labor contributing to degenerative changes in his 
joints.  The opinion notes the veteran's lack of education 
for most sedentary jobs and the fact that the veteran chose a 
higher paying job as a mechanic rather than work in a 
sedentary job in a button factory.  For these reasons, it is 
determined that the August 2000 opinion is the most 
persuasive of the opinions regarding the question of a 
possible relationship between the veteran's degenerative 
changes and hearing loss.  

It must be noted that at its heart, the question of whether 
the veteran's degenerative arthritis of multiple joints is 
due to hearing loss and tinnitus is not a question that needs 
to be answered by medical professionals.  Even if one accepts 
the premise that the veteran developed arthritis from working 
manual labor jobs, the question of whether he was "forced" 
into working these jobs (often higher paying than desk jobs), 
is not really a medical question but a factual question.  
Whether or not the veteran chose to work in manual labor jobs 
more than 35 years ago because he could not hear well is a 
difficult question of fact.  

While the veteran can certainly testify about the reason he 
chose to work in manual labor jobs, all of the evidence must 
be looked at in order to answer this question.  In this 
regard, the veteran indicated in a March 2001 statement that 
in 1961 (after service) he returned to the button factory he 
had been working at.  He stated that after a period working 
there, he left the button factory because it was going to 
close down, and started working as a mechanic.  Accordingly, 
by the veteran's own statement, he left a more sedentary job 
because it was going to close down, not because he could not 
hear at the job.  For this reason, it must be concluded that 
the veteran's having to work manual labor jobs was not 
proximately due to or the result of his service-connected 
hearing loss, and accordingly, his arthritis of multiple 
joints is not proximately due to or the result of his hearing 
loss.  

Although the veteran has described treatment for his 
arthritis after service in the 1960s and 1970s, he has also 
indicated that the physicians who treated him for his 
arthritis were either deceased or had moved away, so that 
their records were not available.  

For the reasons discussed above, it is determined that the 
veteran's degenerative joint disease of the knees, hips, 
shoulders, ankles, and low back were not sustained in service 
or within one year of leaving service, and that the 
degenerative joint disease is not proximately due to or the 
result of his service-connected hearing loss.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for degenerative joint disease 
of the knees, hips, shoulders, ankles, and low back, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claims must be denied.  38 U.S.C.A §5107 (2002)


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees, hips, shoulders, ankles, and low back 
is denied.  




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



